Appellant was convicted for violation of the amended act of 1903, pages 55 and 56, which requires parties selling intoxicants on prescriptions in local option territories, to file with the clerk on the first day of the succeeding month all prescription filled by the seller during the previous month, and the direct charge is that appellant failed and refused to file with the proper clerk prescriptions that he filled during the month of March, 1906.
The information is attacked upon the theory that it charges no offense against the laws of the State. It does not charge a violation of the local option law as was expressly decided in the case of Snead v. State, 40 Tex.Crim. Rep.. So the question here is whether or not appellant could be convicted for failing to file with the district clerk on the first of April the prescriptions that he had filled during the previous month of March, together with the affidavit attached as required by the terms of articles 403 and 404. It is admitted in the statement of facts that the prescriptions were lawfully filled, and in this respect there was no violation of the law. The majority of this court are of the opinion that appellant can be punished for failing to file the prescriptions accompanied by the affidavit mentioned in said article 403. The writer, however, is of a different opinion. Failing to file the prescriptions with the clerk is not a violation of the local option law; therefore, a party could not be charged with violation of the local option law under the facts stated. As the writer understands article 16, section 20, of the Constitution, it only authorizes the Legislature to pass laws prohibiting the sale of intoxicants in local option territory, and unless there is a sale in violation of the law that local option law has no application. The constitutional provisions in regard to this matter are the only authority which justifies local option legislation, *Page 550 
and the provisions of the Constitution limit and set the boundary through legislative action. It has been held that an act of the Legislature which authorizes the sale of wine for sacramental purposes, and intoxicants for medicinal purposes is not violative of the Constitution, and that the Legislature had the right and authority to limit sales in these matters. It has also been held that the Legislature can guard the sale of liquors in local option territory by requiring such sales to be upon prescriptions of practising physicians, but these matters are such as occur prior to and form a predicate for the sale; that the local option law has no application to a legal and proper sale where that law is in force; that it is only sales in violation of the local option law that can be subject to punishment, but here we have an admitted legal sale on prescription by a party who had paid his license and had in all respects conformed to the law of all matters leading up to and including the sale. Then we have a clear cut proposition that a party can be punished for failing to file with the clerk prescriptions upon which legal sales occurred, although he has sold in strict conformity to the terms of the local option law, and had conformed his acts to all the requirements up to and including the sale. The writer is of the opinion that the Legislature has no authority to prescribe punishment in regard to sales before or after said sale when the sale has been accomplished in strict accord with the law, and that any subsequent act of the seller could not furnish a reason for his conviction, if the proof shows, as it does in this case, that the sale occurred strictly under the terms of the law. The writer does not understand how a man could be punished for a violation of the local option law, or any law that depends upon the local option law, when he had strictly complied with all the technical requirements of the law itself, including the sale. My brethren, however, do not agree to this proposition, and they hold that the requirements of the Legislature, on the part of the party selling under prescription and license, must file his prescriptions with the clerk, is a regulation which the Legislature had a right to prescribe under the local option law, and to fix a punishment for disobedience. Under the opinion of the majority, this judgment will be affirmed.
Affirmed.